Citation Nr: 1042007	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-20 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial (compensable) rating for prostate 
cancer, status post radiation treatment, for the period from 
April 12, 2006, through October 18, 2009.  

2.  Entitlement to an initial rating in excess of 20 percent for 
prostate cancer, status post radiation treatment, since October 
19, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to October 
1971.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of an August 2006 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which granted service connection for prostate 
cancer, status post radiation treatment associated with herbicide 
exposure.  A noncompensable rating was assigned, effective from 
the date that the Veteran's claim was filed on April 12, 2006.  

A Travel Board hearing was held in March 2009 before the 
undersigned Veterans Law Judge, sitting in Washington, D.C.  A 
copy of the transcript of that hearing is of record.  In April 
2009, the Board remanded the claim for additional evidentiary 
development, to include the obtainment of additional treatment 
records and for the Veteran to undergo a contemporaneous 
examination.  The claim has now been returned to the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  For the period from April 12, 2006, through March 4, 2009, 
the Veteran's residuals of prostate cancer, status post radiation 
treatment, had not caused him voiding, leakage, obstruction, or 
any other general systematic symptoms.  

2.  For the period from March 5, 2009, the Veteran's residuals of 
prostate cancer, status post radiation treatment, have caused the 
Veteran to have a daytime voiding interval of two to three hours 
and awakened him up two times per night to void.  


CONCLUSIONS OF LAW

1.  For the period prior to March 5, 2009, the criteria for an 
initial (compensable) rating for residuals of prostate cancer, 
status post radiation treatment, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.321, 4.115a, Diagnostic Code (DC) 7528 (2009).  

2.  For the period from March 5, 2009, the criteria for a rating 
in excess of 20 percent, but no higher, for residuals of prostate 
cancer, status post radiation treatment, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.321, 4.115a, DC 7528 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a Claimant in 
developing the information and evidence necessary to substantiate 
a claim.

First, VA has a duty under the VCAA to notify a Claimant and any 
designated representative of the information and evidence needed 
to substantiate a claim.  In this regard, letters to the Veteran 
from the RO (to include letters in October 2006 and April 2009) 
specifically notified him of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
service connection on a direct and presumptive basis, and of the 
division of responsibility between the Veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters by: 
(1) informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claims; (2) 
informing the Veteran about the information and evidence VA would 
seek to provide; (3) informing the Veteran about the information 
and evidence he was expected to provide; and (4) requesting the 
Veteran to provide any information or evidence in his possession 
that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information 
and evidence associated with the claims file consist of his 
service treatment records (STRs), VA medical treatment records, 
private post-service medical treatment records, VA examinations, 
and statements from the Veteran and his representative.  The 
Veteran also provided testimony at a hearing in March 2009.  
While it is noted that the Veteran's representative argues that 
the VA examination report from February 2009 was not obtained as 
requested in the Board's remand decision of April 2009, the 
Board's current review of the claims file reflects that this 
report was indeed added to the record.  There is no indication 
that there is any additional relevant evidence to be obtained by 
either VA or the Veteran.  

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. Part 4 (2009).  Separate DCs identify the various 
disabilities.  When a question arises as to which of two ratings 
apply under a particular DC, the higher rating is assigned if the 
disability more nearly approximates the criteria for the higher 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3 (2009).

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 (2009); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999), the Court noted an important 
distinction between an appeal involving a Veteran's disagreement 
with the initial rating assigned at the time a disability is 
service connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of service 
connection to consider the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 12 
Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's residuals, prostate cancer, have been assigned an 
initial noncompensable rating under DC 7528.  Under 38 C.F.R. § 
4.115a, voiding dysfunctions are rated as urine leakage, 
frequency, or obstructed voiding.

The rating criteria for urine leakage are as follows:

A rating of 20 percent is assigned for leakage requiring the 
wearing of absorbent materials that must be changed less than two 
times per day.

A rating of 40 percent is assigned for leakage requiring the 
wearing of absorbent materials that must be changed two to four 
times per day.

A rating of 60 percent is assigned for leakage requiring the use 
of an appliance or the wearing of absorbent materials that must 
be changed more than four times per day.

The rating criteria for urinary frequency are as follows:

A rating of 10 percent is assigned for daytime voiding interval 
between two and three hours, or awakening to void two times per 
night.

A rating of 20 percent is assigned for daytime voiding interval 
between one and two hours, or awakening to void three to four 
times per night.

A rating of 40 percent is assigned for daytime voiding interval 
less than one hour or awakening to void five or more times per 
night.

The rating criteria for obstructed voiding are as follows:

A rating of 0 percent is assigned for obstructive symptomatology 
with or without stricture disease requiring dilation one to two 
times per year.

A rating of 10 percent is assigned for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased force 
of stream) with any one or combination of the following: (1) Post 
void residuals greater than 150 cc. (2) Uroflowmetry, markedly 
diminished peak flow rate (less than 10 cc/sec.). (3) Recurrent 
urinary tract infections secondary to obstruction. (4) Stricture 
disease requiring periodic dilation every two to three months.

A rating of 30 percent is assigned for urinary retention 
requiring intermittent or continuous catheterization.

Background

The Veteran's service personnel records reflect that he served in 
the Republic of Vietnam.  Thus, his exposure to herbicide agent 
is conceded.  His STRs are negative for report of prostate cancer 
during active military service.  However, private records in 2004 
show that he was diagnosed with prostate cancer and that he 
completed radiation therapy in November 2004.  

When examined by VA in July 2006, the Veteran told the examiner 
that he had no lower urinary tract symptoms, no erectile 
dysfunction, no incontinence of the bowel or bladder, and he was 
not under any treatment for this condition.  He reported being 
worn down during the radiation treatment, but he said that he was 
better now.  No urinary frequency was reported at the time of 
this exam.  Upon physical examination, he appeared well, and the 
examiner stated that his prostate was difficult to examine 
digitally because it was highly proximately located.  The 
examiner confirmed the diagnosis of prostate cancer, status post 
radiation treatment and noted no apparent residuals.  


Subsequently dated private records include a January 2006 report.  
At that time, the Veteran denied any obstructive or irritating 
voiding symptoms.  He had no dysuria or hematuria.  

Additional VA records include an October 2006 report which shows 
that PSA was normal.  The Veteran reported that he was voiding on 
his own with a variable stream.  He was still sexually active.  
He underwent a skin lesion excision in December 2006 and a 
colonoscopy in January 2007.  

VA records from 2007 through 2009 are of record.  These documents 
reflect treatment for various conditions.  When seen in February 
2009 at the Charlotte Community Based Outpatient Clinic (VA), the 
Veteran's past history of prostate cancer was noted.  He stated 
that he had no complaints as he voided well.  

At a personal hearing on March 5, 2009, the Veteran testified 
that about once per year, his urine was bloody, and he had blood 
in his stool about twice per year.  He urinated about 3 times per 
night.  During the day, he probably went to the bathroom at least 
6 times.  Due to the subjective nature of the disorder, the 
Veteran, as a layperson is competent to testify as to his 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995), see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As a finder 
of fact, the Board must determine whether the lay testimony is 
credible.  In the instant case there is no conflicting testimony 
or contradictory evidence, and as such, the Board finds the 
Veteran's testimony regarding his symptoms to be credible.

When seen by VA in May 2009, the Veteran reported that he had 
seen blood in his urine for the past two years, and was concerned 
about being diagnosed with prostate cancer.  Upon further VA 
examination on October 19, 2009, the Veteran reported that his 
daytime voiding frequency interval was between 1 to 2 hours and 
nocturia voiding was 2 times per night.  

Analysis

After carefully considering the claims in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence supports the assignment of a 20 
percent rating for residuals of prostate cancer, status post 
radiation treatment, as of March 5, 2009.  This is a date prior 
to the most recently assigned date by the RO of October 19, 2009.  

For the period from initial grant of service connection for 
residuals of prostate cancer on April 12, 2006, until the date of 
the Veteran's testimony on March 5, 2009, there were no reports 
of, or complaints of, significant disabling urinary incontinence 
or frequency.  Thus, entitlement to an initial (compensable) 
rating is not warranted for the period from April 12, 2006, 
through March 4, 2009.  

However, as of the Veteran's testimony on March 5, 2009, he 
reported increased daytime and nighttime voiding frequency.  
Specifically, he testified that daytime voiding had increased to 
at least 6 times per day.  At night, he awoke at least 3 times to 
urinate.  When examined in October 2009, the daytime interval for 
voiding was every 1 to 2 hours, and he reported nighttime voiding 
twice per night.  

Taken together, these reports more nearly approximate the 
criteria for the 20 percent schedular rating as of the Veteran's 
testimony on March 5, 2009.  The increase as to daytime and 
nighttime urination testified to at that time was corroborated at 
the subsequently conducted October 2009 exam.  At the very least, 
there is an approximate balance of evidence both for and against 
the assignment of that rating.  Under such circumstances, all 
reasonable doubt is resolved in favor the Veteran.  38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 4.3 (2009).  
Therefore, effective March 5, 2009, the rating for the Veteran's 
residuals of prostate cancer, status post radiation treatment, is 
increased to 20 percent.  In effect, the assignment of the 20 
percent rating, formerly effective from date of the VA 
examination on October 19, 2009, is granted at an earlier date - 
the date of his testimony on March 5, 2009.  

In arriving at this decision, the Board has considered the 
possibility of a still higher schedular rating, effective March 
5, 2009.  However, neither his statements or testimony, nor the 
medical records, show that his daytime voiding interval was less 
than one hour, or that he was awakening to void five or more 
times per night.  The Board has also considered rating the 
Veteran's residuals, prostate cancer, under voiding dysfunction.  
However, the medical evidence does not suggest that the Veteran 
has worn pads.  To warrant a higher, 40 percent rating, the 
evidence would need to show that his voiding dysfunction required 
the wearing of absorbent materials which must be changed two to 
four times a day.  See 38 C.F.R. § 4.104, DC 7528.  Moreover, 
during his October 2009 VA examination, the Veteran acknowledged 
that the residuals of his prostate cancer did not affect his 
employment or his ability to perform activities of daily living.

The above determinations are based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  There 
is no showing that the Veteran's residuals, prostate cancer, 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of a higher evaluation based on an 
extraschedular basis.  See § 3.321(b) (1) (2009).  There is no 
indication that the disability results in marked interference 
with employment (i.e., beyond that contemplated in the assigned 
evaluation) for any period since the grant of service connection.  
Moreover, the condition is not shown to warrant frequent periods 
of hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the absence 
of evidence of such factors, the Board is not required to remand 
the claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2009).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to an initial (compensable) rating for prostate 
cancer, status post radiation treatment, for the period from 
April 12, 2006, through March 4, 2009, is denied.  

Entitlement to an initial rating of 20 percent for prostate 
cancer, status post radiation treatment, since March 5, 2009, is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.  However, entitlement to a rating 
in excess of 20 percent from March 5, 2009, forward, is denied.  





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


